Order entered January 12, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-00706-CR
                                     No. 05-17-00707-CR
                                     No. 05-17-00708-CR
                                     No. 05-17-00712-CR
                                     No. 05-17-00713-CR
                                     No. 05-17-00714-CR
                                     No. 05-17-00715-CR

                            DOUGLAS LEE LEGUIN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                   On Appeal from the 380th Judicial District Court
                                 Collin County, Texas
Trial Court Cause Nos. 380-82880-2014, 380-82881-2014, 380-82882-2014, 380-82883-2014,
                  380-82884-2014, 380-82885-2014 & 380-82886-2014

                                          ORDER
       We REINSTATE these appeals.

       On January 9, 2018, we granted Jessie Allen’s motion to withdraw as appointed counsel

in these appeals and ordered the trial court to appoint new counsel. On January 12, 2018, we

received the supplemental clerk’s record containing the trial court’s appointment. We DIRECT

the Clerk to list Carl Ceder as counsel of record for appellant in these appeals. All future

correspondence should be sent to Carl Ceder, 701 E. 15th Street, Suite 101, Plano, TX 75074.
The State’s brief is currently due January 26, 2018.



                                             /s/       LANA MYERS
                                                       JUSTICE